

116 S2407 IS: To amend title 38, United States Code, to provide criminal penalties for individuals acting as agents or attorneys for the preparation, presentation, or prosecution of a claim under a law administered by the Secretary of Veterans Affairs without being recognized by the Secretary for such purposes, and for other purposes.
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2407IN THE SENATE OF THE UNITED STATESJuly 31, 2019Mr. Daines introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide criminal penalties for individuals acting as
			 agents or attorneys for the preparation, presentation, or prosecution of a
			 claim under a law administered by the Secretary of Veterans Affairs
			 without being recognized by the Secretary for such purposes, and for other
			 purposes.
	
		1.Improvements relating to recognition by Secretary of Veterans Affairs of agents and attorneys to
			 represent veterans
			(a)Penalties
			 for representing without recognition by Secretary of Veterans Affairs
				(1)In
 generalSection 5905 of title 38, United States Code, is amended to read as follows:
					
						5905.Penalty for
 certain actsWhoever commits any of the following acts shall be fined as provided in title 18, or imprisoned for not more than one year, or both:
 (1)Acts or tries to act as an agent or attorney for the preparation, presentation, or prosecution of a claim under a law administered by the Secretary—
 (A)without recognition by the Secretary as an agent or attorney under section 5904 of this title; or (B)while suspended or excluded under subsection (b) of such section.
 (2)The act of unlawfully withholding from any claimant or beneficiary any part of a benefit or claim under the laws administered by the Secretary that is allowed and due to the claimant or beneficiary..
				(2)Effective
 dateThe amendment made by paragraph (1) shall apply with respect to acts committed after the date that is 180 days after the date of the enactment of this Act.
 (b)Renewal of recognitionSubsection (a) of section 5904 of such title is amended by adding at the end the following new paragraph:
				
 (7)(A)Recognition under this section shall be for such period as the Secretary considers appropriate, but not for any period greater than five years.
 (B)The Secretary may, as the Secretary considers appropriate, renew a recognition of an individual under this section for a term specified pursuant to subparagraph (A) upon submittal to the Secretary by the individual of an application therefor.
 (C)Upon after receiving an application of an individual for renewal under subparagraph (B) and before renewing such recognition under such subparagraph, the Secretary shall review—
 (i)the preparation, presentation, and prosecution of claims by the individual covered by this section; and
 (ii)any fee agreements of the individual for such preparation, presentation, and prosecution that have been disputed..
 (c)Notice relating to feesSubsection (c) of such section is amended by adding at the end the following new paragraph:  (5)(A)An individual recognized under this section who enters into a fee agreement with a person to act as an agent or attorney for the person in a manner covered by this section shall notify the person of the person's rights under this subsection, especially with respect to the right to make a request under paragraph (3)(A).
 (B)Notification under this paragraph shall be both verbal and in writing, with the writing initialed or signed by the person to acknowledge that the person understands his or her rights under this subsection..
 (d)Biennial reviews by General Counsel of the Department of Veterans AffairsSuch section is amended by adding at the end the following new subsection:  (e)Biennial reviews by General Counsel(1)Not less frequently than once every two years, the General Counsel of the Department shall submit to Congress a report on activities under this section.
 (2)Each report submitted under subparagraph (A) shall include, for the period covered by the report, the following:
 (A)A discussion of the rates generally charged for services covered by this section. (B)A discussion of the requests made by claimants under subsection (c)(3)(A).
 (C)A discussion of the fees reduced under such subsection. (D)The number of claims for benefits under laws administered by the Secretary that were prepared, presented, or prosecuted by an individual acting as an agent or attorney who did so while not recognized under this section..
			